          Case 3:19-cv-00566-CSH Document 48 Filed 03/04/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

DANNY ROBLES,
    Plaintiff,                                         :       CIV. NO. 3:19-cv-00566 (CSH)
                                                       :
V.                                                     :
                                                       :
EDUARDO LEONARDO, ET AL.,                              :
    Defendants                                         :       MARCH 4, 2021

                                    JOINT STATUS REPORT

        Pursuant to the Court’s order on February 5, 2021 [Doc. 43], the undersigned counsel for

the parties submit this joint status report.

        A.      Status of Case:         On February 5, 2021, Officer Eduardo Leonardo filed an

amended motion to modify the scheduling order by consent requesting that the Court extend the

time by which his deposition was to be conducted by seven days [Doc. 42]. This court granted

that motion that same day [Doc. 43]. Discovery thereafter concluded on February 26, 2021

pursuant to this court’s order [Doc. 43].

        B.      Referral to a Magistrate:      The parties have conferred and all consent to a

referral to a magistrate judge for a settlement conference.

        C.      Consent to Trial by a Magistrate: The parties do not agree to a trial by a

Magistrate.

        D.      Estimated Length of Trial: Discovery concluded on February 26, 2021, and,

accordingly, the parties have not yet finalized their trial plans. Based on the information in their

possession, they presently estimate that the trial of this matter, including jury selection, will

require approximately three to five days.
Case 3:19-cv-00566-CSH Document 48 Filed 03/04/21 Page 2 of 3




                                    THE PLAINTIFF, DANNY ROBLES
                                  BY/s/ Glenn M. Conway
                                    Glenn M. Conway
                                    Federal Bar No.: ct17946
                                    Conway Law Firm, LLC
                                    Bridgeport, CT 06605
                                    7 Elm St.
                                    New Haven, CT 06510
                                    (203) 624-1400


                                    DEFENDANTS, MARK SALVATI AND
                                    JUSTIN ROSELLE
                                  BY/s/ Thomas R. Gerarde
                                    Thomas R. Gerarde
                                    ct05640
                                    Beatrice S. Jordan
                                    ct22001
                                    Howd & Ludorf, LLC
                                    65 Wethersfield Avenue
                                    Hartford, CT 06114-11921
                                    Ph: (860)249-1361
                                    F: (860)249-7665
                                    Email: tgerarde@hl-law.com


                                    DEFENDANT, EDUARDO LEONARDO
                              BY: /s/ James N. Tallberg
                                 James N. Tallberg
                                 Federal Bar No.: ct17849
                                 Karsten & Tallberg, LLC
                                 500 Enterprise Dr., Suite 4B
                                 Rocky Hill, CT 06067
                                 T: (860) 233-5600
                                 F: (860) 233-5800
                                 jtallberg@kt-lawfirm.com




                              2
         Case 3:19-cv-00566-CSH Document 48 Filed 03/04/21 Page 3 of 3




                                       CERTIFICATION

       I hereby certify that on March 4, 2021, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s system.



                                                     /ss/ James N. Tallberg
                                                     James N. Tallberg




                                                 3
